NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


V.U.B.,                                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )             Case No. 2D14-3924
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 13, 2016.

Appeal from the Circuit Court for
Hillsborough County; Manuel A. Lopez,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Gillian N. Leytham,
Assistant Attorney General, Tampa, for
Appellee.



SLEET, Judge.

              V.U.B. appeals the order finding him guilty of the delinquent acts of

robbery and grand theft, withholding adjudication, and imposing probation for an

indefinite period of time not to exceed V.U.B.'s nineteenth birthday. On appeal he
contends that the trial court lacked jurisdiction to enter the restitution order after he filed

his notice of appeal. We agree.

               The trial court entered a disposition order on July 24, 2014, and held a

hearing on restitution on August 13, 2014. V.U.B. was not present at the restitution

hearing. After hearing evidence from the State on the amount to be imposed, the trial

court continued the hearing to August 27, 2014, and gave defense counsel an

opportunity to submit case law and secure the attendance of his client. V.U.B. filed his

notice of appeal on August 21, 2014. The trial court held a second hearing on

restitution on August 27, 2014, which V.U.B. attended, and entered an order imposing

$4220.27 in restitution. This was error.

               "Even though a trial court may reserve jurisdiction on the issue of

restitution, it loses jurisdiction to hold a restitution hearing or to enter a restitution order

once a defendant files his notice of appeal." Rattee v. State, 128 So. 3d 876, 876 (Fla.

2d DCA 2013); see also Frehe v. State, 167 So. 3d 514, 514 (Fla. 2d DCA 2015) ("A

trial court does not have jurisdiction to hold a restitution hearing or enter an order of

restitution after a notice of appeal has been filed, even though the trial court may have

previously ordered restitution and reserved jurisdiction only as to the amount." (quoting

Pearson v. State, 686 So. 2d 721, 721 (Fla. 2d DCA 1997))). Although "a trial court has

jurisdiction to render written orders after a notice of appeal is filed when those orders

simply memorialize oral rulings made by the court prior to the notice of appeal being

filed," Rattee, 128 So. 3d at 876 (quoting Henry v. State, 42 So. 3d 317, 318 (Fla. 2d

DCA 2010)), that is not what occurred in this case.

               While the restitution order may have been based on the evidence

presented at the August 13, 2014, hearing, the trial court did not make any oral findings

                                              -2-
on the record and expressly continued the issue of restitution to August 27, 2014, so

that V.U.B. could be present. Accordingly, this restitution order did not fit the exception

discussed in Rattee. Because the trial court lost jurisdiction when V.U.B. filed a notice

of appeal on August 24, 2014, we reverse the restitution order. On remand the trial

court may conduct another hearing and again impose restitution.

              Reversed and remanded.


KHOUZAM and LUCAS, JJ., Concur.




                                            -3-